Citation Nr: 1113678	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability manifested by limitation of extension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had an initial period of active duty training (ACDUTRA) in the South Carolina Army National Guard (SCARNG) from September 1997 to January 1998.  He also had active service from February 2003 to April 2004 with service in Kuwait and Iraq from April 2003 to March 2004 in support of Operation Enduring/Iraqi Freedom.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2006 and September 2007 by the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  In February 2008, an informal conference was held in lieu of a DRO hearing and the conference report is of record.  The Veteran also requested a Travel Board hearing.  The hearing was scheduled and subsequently held in May 2009.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  Additional evidence was thereafter submitted along with a waiver of agency of original jurisdiction (AOJ) consideration.

In a January 2011 rating decision, the RO determined that separate ratings were warranted for left knee instability and limitation of flexion.  The RO assigned a 10 percent rating for instability pursuant to Diagnostic Code 5257 and a 10 percent rating for limitation of flexion pursuant to 5260.  Both ratings were made effective as of May 11, 2007, which the RO determined to be the date of the claim for an increased rating.  The claims folder does not reflect that the Veteran has, to date, filed a notice of disagreement with either the ratings or the assigned effective dates.  Accordingly, the Board does not presently have jurisdiction over these ratings and effective dates.  However, in light of the discussion below, the RO should determine whether the assigned effective dates were proper.  

The Veteran's claims were previously before the Board in September 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding private and VA treatment records, and affording the Veteran a VA examination.  The Board also referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  To date, no action has been taken on the Veteran's TDIU claim; therefore, the Board again refers this issue for any appropriate action.  With respect to the other issues currently before the Board, another remand, unfortunately, is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service Connection - Right Knee

As noted above, the Veteran's service connection claim for a right knee disability, to include as secondary to a service-connected left knee disability was before the Board in September 2009 and remanded for additional evidentiary development, to include providing the Veteran a VA examination.

This examination was conducted in January 2010.  In particular, the examiner diagnosed the Veteran as having bilateral knee pain and history of bilateral anterior cruciate ligament (ACL) reconstruction surgery and Cyclops debridement.  In addition, the examiner reviewed radiographs from April 2009 and determined that there was no evidence of degenerative changes.  

With regard to the etiology of the Veteran's right knee disability, the examiner indicated that it was "less likely as not (less than a 50/50 probability)" caused by or the result of his service-connected left knee disability.  Additionally, the right knee disability was "less likely than not" aggravated beyond the natural progress of the condition by the service-connected left knee disability.  In support of these conclusions, the examiner noted that there were no right knee abnormalities prior to or in service.  The Veteran subsequently injured his right knee playing basketball after discharge from service and subsequent bilateral knee reconstructions have been stable "by exam, and no association can be drawn between the two injuries/conditions."  The examiner concurred with a May 2007 private assessment from D. Lee, M.D. that the right knee ACL tear cannot be attributed to the left knee ACL tear.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Prior to the January 2010 VA examination, objective medical evidence of record showed conflicting findings as to whether the Veteran had degenerative changes in his right knee.  See March 2007 VA MRI report and VA treatment records dated March 2008 and April 2009 (diagnosing mild degenerative joint disease and/or finding no significant arthritic changes); Cf. May 2007 VA orthopedic note (finding right knee x-rays normal).

Although the January 2010 VA examiner provided an etiology opinion regarding the right knee ACL tear, no opinion was rendered with respect to the currently diagnosed right knee arthritis, nor did the examiner provide a rationale to support the  conclusion that there was no evidence of degenerative changes in the right knee.  In the absence of such information, the Board finds the January 2010 VA examination report inadequate for evaluation purposes on this point only.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  In addition, the examiner did not address whether the Veteran fell and injured his right knee due to left knee instability.  See October 2007 notice of disagreement.  On remand, the examiner should be asked to provide an addendum to address these issues.  If the examiner is unavailable, or another examination is deemed necessary, the Veteran should be afforded a new VA examination to address these issues.

Increased Rating - Left Knee Disability

The Veteran was originally granted service connection for residuals of a left knee ACL tear, status-post reconstruction surgery in an October 2004 rating decision.  The RO evaluated the Veteran's left knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (removal of symptomatic semilunar cartilage), effective April 15, 2004.

The Veteran sought an increased rating in August 2006.  A December 2006 rating decision continued the Veteran's 10 percent evaluation under Diagnostic Code 5259.  In May 2007, the Veteran submitted a statement in which he requested an increased rating for his service-connected left knee disability based on a reported worsening of the condition that resulted in an inability to work.  He also submitted a private statement from D. Lee, M.D. dated May 2007 in support of his claim.  Pertinent VA treatment records were also associated with the claims file at that time.  

Following the submission of the Veteran's May 2007 statement and the additional evidence described above, the RO issued the September 2007 rating decision currently on appeal.  The RO continued the Veteran's 10 percent evaluation for a left knee disability, but elected to evaluate the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of extension of the leg).  Effective May 11, 2007, the RO also assigned separate 10 percent ratings for instability of the left knee (Diagnostic Code 5257) and limitation of flexion (Diagnostic Code 5260).  See January 2011 rating decision.  According to the RO, the effective date assigned corresponded to the date of the Veteran's increased rating claim.

According to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will have been considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  In this case, the Veteran filed an increased rating claim for a service-connected left knee disability in August 2006.  A December 2006 rating decision continued the Veteran's currently assigned disability rating.  Approximately five months later, in May 2007, (and prior to the date on which the December 2006 rating decision became final), the Veteran again requested an increased rating for his service-connected left knee disability.  He also submitted new and material evidence in the form of his statement which indicated the condition had worsened to the point that he was unable to work and private and VA treatment records which were suggestive of an increase in severity of the left knee condition.  Presuming the credibility of the statements and evidence solely for the purpose of determining whether new and material evidence was received, the Board finds that the December 2006 rating decision is not final.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed).  Accordingly, the date of the Veteran's increased rating claim in this case is August 30, 2006, the date on which his claim for an increased rating was received by the AOJ.

In light of this determination, the Board finds that a remand is required to afford the AOJ the opportunity to review evidence pertinent to the Veteran's increased rating claim prior to May 2007, the date erroneously identified as the date of the claim in this case.  In addition, the Board points out that the AOJ failed to issue a supplemental statement of the case (SSOC) following the completion of the January 2010 VA C&P joints examination.  

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from November 18, 2009, should be obtained.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his right knee disability since discharge from service and for his service-connected left knee disability during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his right knee disability since discharge and for his service-connected left knee disability since 2005.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran that date from November 18, 2009, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After the above development is completed, return the Veteran's claims file to the examiner who performed the January 2010 VA examination.  If this examiner is available, the examiner is asked to provide an addendum in which he reconciles the conflicting evidence of record concerning the Veteran's diagnosis of and treatment for right knee arthritis, including degenerative joint disease.  In particular, the examiner should explain the conclusion stated in the January 2010 VA examination report which found no evidence of degenerative changes of the right knee and the positive MRI findings and VA medical record diagnosing DJD in March 2008.  

Regardless of the examiner's explanation with respect to arthritis, the examiner should opine as to whether any currently diagnosed right knee disability, including degenerative joint disease, a meniscal tear and an ACL ligament tear/status-post right knee ACL reconstruction surgery, at least as likely as not (a probability of 50 percent or greater) began in or is related to active duty for training or active service.  If not, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed right knee disability, to include degenerative joint disease, a meniscal tear and an ACL ligament tear/status-post right knee ACL reconstruction surgery is at least as likely as not proximately due to, the result of, or caused by the Veteran's service-connected left knee disability.  In that regard, the examiner should consider the Veteran's October 2007 statement that left knee instability resulted in the fall that resulted in an injury to the right knee.  If the response is negative, the examiner is then asked to express an opinion as to whether the degenerative joint disease, meniscal tear and ACL ligament tear/status-post right knee ACL reconstruction surgery is at least as likely as not aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected left knee disability.  The examiner must provide a complete rationale for any stated opinion.  The examiner is asked to provide an opinion with respect to each disability shown by the evidence of record, i.e., arthritis, the meniscal tear and the ACL tear.   

If this examiner is unavailable or indicates another examination is necessary, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his currently diagnosed right knee disabilities and their relationship to service and/or a service-connected left knee disability.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

4.  After the requested addendum or examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The addendum or examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  In particular, the RO/AMC should evaluate all of the evidence pertinent to the Veteran's increased rating claim for a left knee disability, keeping in mind that the claim was received on August 30, 2006.  See 38 C.F.R. § 3.156(b).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


